                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GERALD WILLIAMS-BEY,                                :
                                                     : CIVIL ACTION
                          Plaintiff,                 :
                                                     :
        v.                                           : No. 18-05096
                                                     :
 PHILADELPHIA HOUSING AUTHORITY,                     :
 et al.,                                             :
                                                     :
                          Defendants.                :
                                                     :

                                              ORDER

       AND NOW, this 21st day of February, 2020, upon consideration of the Motion to Dismiss by

Defendants Branville G. Bard, Jr., Glenn Eskridge, and the Philadelphia Housing Authority

(collectively, “the PHA Defendants”) (Doc. No. 21), the Second Motion to Dismiss by Defendant City

of Philadelphia (Doc. No. 22), Plaintiff’s Response (Doc. No. 29), and the PHA Defendants’ Reply

(Doc. No. 32), it is hereby ORDERED that:

       1.      Defendant City of Philadelphia’s Motion to Dismiss (Doc. No. 22) is DENIED.

       2.      The PHA Defendants’ Motion to Dismiss (Doc. No. 21) is GRANTED as to

       Plaintiff’s claim for punitive damages against the PHA and against Defendants Bard and

       Eskridge in their official capacities, but is DENIED in all other respects.

       3.      All claims against Defendant Vanessa C. Hall are DISMISSED for lack of

       prosecution.

       It is FURTHER ORDERED, that within twenty-one (21) days from the date of this Order,

Defendants shall file an Answer to the Amended Complaint.

                                               BY THE COURT:



                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.
